
	
		III
		111th CONGRESS
		2d Session
		S. RES. 675
		IN THE SENATE OF THE UNITED STATES
		
			November 15, 2010
			Mr. Gregg (for himself
			 and Mrs. Shaheen) submitted the following
			 resolution; which was referred to the Committee on Agriculture, Nutrition, and
			 Forestry
		
		RESOLUTION
		Commemorating the 100th anniversary of the
		  Weeks Law.
	
	
		Whereas the 100th anniversary of the Act of March 1, 1911
			 (commonly known as the Weeks Law) (16 U.S.C. 480 et seq.), marks
			 1 of the most significant moments in conservation and Forest Service
			 history;
		Whereas New Hampshire, along with the southern
			 Appalachians, was at the center of efforts to pass the Weeks Law;
		Whereas John Wingate Weeks, sponsor of the Weeks Law, was
			 born in Lancaster, New Hampshire, and maintained a summer home there that is
			 now Weeks State Park;
		Whereas, in 1903, the Appalachian Mountain Club, and the
			 newly formed Society for the Protection of New Hampshire’s Forests, helped
			 draft a bill for the creation of a forest reserve in the White
			 Mountains;
		Whereas passage of the Weeks Law on March 1, 1911, was
			 made possible by an unprecedented collaboration of a broad spectrum of
			 interests, including the Appalachian Mountain Club, the Society for the
			 Protection of New Hampshire Forests, industrialists, small businesses, and the
			 tourist industry;
		Whereas, in 1914, the first 7,000 acres of land destined
			 to be part of the White Mountain National Forest were acquired in Benton, New
			 Hampshire, under the Weeks Law;
		Whereas national forests were established and continue to
			 be managed as multiple use public resources, providing recreational
			 opportunities, wildlife habitat, watershed protection, and renewable timber
			 resources;
		Whereas the forest conservation brought about by the Weeks
			 Law encouraged and inspired additional conservation by State and local
			 government as well as private interests, further protecting the quality of life
			 in the United States;
		Whereas the White Mountain National Forest continues to
			 draw millions of visitors annually who gain a renewed appreciation of the
			 inherent value of the outdoors;
		Whereas the multiple values and uses supported by the
			 White Mountain National Forest today are a tribute to the collaboration of 100
			 years ago, an inspiration for the next 100 years, and an opportunity to remind
			 the people of the United States to work together toward common goals on a
			 common landscape; and
		Whereas President Theodore Roosevelt stated We want
			 the active and zealous help of every man far-sighted enough to realize the
			 importance from the standpoint of the nation's welfare in the future of
			 preserving the forests: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes the
			 significance of the 100th anniversary of the Act of March 1, 1911 (commonly
			 known as the Weeks Law) (16 U.S.C. 480 et seq.), to the history
			 of conservation and the power of cooperation among unlikely allies;
			(2)encourages
			 efforts to celebrate the centennial in the White Mountain National Forest with
			 a focus on the future as well as to commemorate the past; and
			(3)encourages
			 continued collaboration and cooperation among Federal, State, and local
			 governments, as well as business, tourism, and conservation interests, to
			 ensure that the many values and benefits flowing from the White Mountain
			 National Forest today to the citizens of New Hampshire, and the rest of the
			 United States, are recognized and supported in perpetuity.
			
